Citation Nr: 0416014	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for cervical 
myelopathy.  

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine.  

5.  Entitlement to service connection for cholelithiasis, 
status post cholecystectomy.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran retired from service in the United States Navy in 
January 1994.  He also served in the United States Coast 
Guard from February 1968 to February 1973.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

In June 2003 the veteran attached a statement to his 
substantive appeal limiting his appeal to the issues listed 
on the title page.  He also indicated disagreement with a 
January 2003 rating decision which denied service connection 
for osteoarthritis of the right hand and migraine headaches.  
The RO issued a statement of the case to the veteran in 
August 2003, which addressed the latter claims.  The claims 
folder does not contain a substantive appeal as to the 
January 2003 rating decision.  For that reason the issues 
currently on appeal are limited to those listed on the title 
page.  38 C.F.R. § 20.200, 20.201, 20.202 (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The service personnel records show that the veteran served in 
two different branches of the service and his active service 
was not continuous.  The claims folder contains two 
separation documents.  The first a DD Form 214 N reveals the 
veteran served in the United States Coast Guard from February 
1968 to February 1973.  The second DD Form 214 reveals the 
veteran served in the United States Navy from July 1989 to 
January 1994.  An additional 15 years and five months of 
service was noted.  The veteran had sufficient service for 
retirement.  The veteran submitted copies of service medical 
records which he indicated supported his claims.  They 
included service medical records dated from 1986 to 1994.  
The veteran did not indicate they were all of his records for 
treatment for the period from 1986 to 1994.  The RO requested 
the veteran's service medical records but received only his 
service medical records for his period of service from 1968 
to 1973 in the United States Coast Guard.  When the National 
Personnel Records Center (NPRC) responded to the RO's request 
for service medical records in October 2001 they clearly 
indicated the branch of service was "CG",  there was no 
indication that NPRC searched for the veteran records from 
his service in the United States Navy.  

The claims folder only contains service medical records from 
the veteran's first and last periods of service.  The Board 
has concluded the veteran's service medical records for a 
period of seven years are not in the claims folder and that 
there may be additional records for the period from 1986 to 
1994.  

The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2003).  

In view of the foregoing, the RO should ensure that the 
veteran's complete service medical records have been 
associated with the claims file.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims of the impact of the 
notification requirements on the claim.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels for the 
period of his service in the United 
States Navy. 

3.  The RO should ask the appellant to 
list the names and addresses of all 
medical care providers who treated him 
for asthma, gout, a neck or cervical 
spine disability, to include cervical 
myelopathy; a low back disability, to 
include degenerative changes of the 
lumbar spine; and cholelithliasis with 
status-post cholecystectomy.  After 
securing the necessary releases, the RO 
should obtain all records that are not 
already in the claims folder.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before re- 
adjudication of the claims.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for 
service connection for asthma, gout, 
cervical myelopathy, degenerative changes 
of the lumbar spine and cholelithliasis 
status post cholecystectomy.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC), which includes notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




